Exhibit 10.1

EMPLOYEE AND DIRECTOR

RESTRICTED SHARE PLAN

OF

INLAND REAL ESTATE INCOME TRUST, INC.

SECTION 1.                      PURPOSES OF THE PLAN AND DEFINITIONS

1.1             Purposes. The purposes of the Employee and Director Restricted
Share Plan (this “Plan”) of Inland Real Estate Income Trust, Inc. (the
“Company”) are to:

(1)             provide incentives to selected Eligible Persons (as defined
below) chosen to receive share-based awards because of their ability to improve
operations and increase profits of the Company;

(2)             encourage individuals to accept positions with or continue to
provide services to the Company, the Business Manager and Affiliates of the
Company, as applicable; and

(3)             increase the interest of Directors in the Company’s welfare
through their participation in the growth in value of the Shares (as defined
below).

To accomplish these purposes, this Plan provides a means whereby Eligible
Persons may receive Awards.

1.2             Definitions. For purposes of this Plan, the following terms have
the following meanings:

“Affiliate” means, with respect to any other Person:  (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10.0%) or more of the outstanding voting securities of such other Person;
(ii) any Person ten percent (10.0%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held, with the power
to vote, by such other Person; (iii) any Person directly or indirectly
controlling, controlled by or under common control with such other Person;
(iv) any executive officer, director, trustee, general partner or manager of
such other Person; and (v) any legal entity for which such Person acts as an
executive officer, director, trustee, general partner or manager.

“Applicable Laws” means the requirements relating to the administration of
Awards under state corporation laws, U.S. federal and state securities laws, the
Code, any stock exchange or quotation system on which the Shares are listed or
quoted and the applicable laws of any foreign country or jurisdiction where
Awards are, or will be, granted under this Plan.

“Award” means any award of Restricted Shares or Restricted Share Units under
this Plan.

“Award Agreement” means, with respect to each Award, the written agreement
executed by the Company and the Participant or other written document approved
by the Board setting forth the terms and conditions of the Award.

“Board” means the Board of Directors of the Company.

“Business Management Agreement” shall mean that agreement dated October 18,
2012, by and between the Company and the Business Manager.

“Business Manager” means any entity appointed or contracted with by the Company
to be responsible for directing or performing the day-to-day business affairs of
the Company.

1 

 

 

“Bylaws” means the bylaws of the Company, as amended or restated from time to
time.

“Charter” means the charter of the Company, as amended or restated from time to
time.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Company” means Inland Real Estate Income Trust, Inc.

“Director” means a person elected or appointed and serving as a member of the
Board in accordance with the Charter and the Maryland General Corporation Law.

“Director Shares” has the meaning set forth in Section 6.

“Effective Date” has the meaning set forth in Section 15.

“Eligible Person” has the meaning set forth in Section 2.

“Equity Stock” means all classes or series of stock of the Company authorized
under the Charter, including, without limit, its common stock, $.001 par value
per share, and preferred stock, $.001 par value per share.

 

“Fair Market Value” means with respect to Shares:

(i)               If the Shares are listed on any established stock exchange or
a national market system, their Fair Market Value shall be the closing sales
price for the Shares, or the mean between the high bid and low asked prices if
no sales were reported, as quoted on such system or exchange (or, if the Shares
are listed on more than one exchange, then on the largest such exchange) for the
date the value is to be determined (or if there are no sales or bids for such
date, then for the last preceding business day on which there were sales or
bids), as reported in The Wall Street Journal.

(ii)             If the Shares are not listed, their Fair Market Value shall be:
(A) the offering price, net of sales commissions and the dealer manager fee, if
the Shares are granted before the Company begins calculating the estimated value
per share, and (B) the estimated per share value of the Shares as determined in
good faith by the Board once the Company begins to estimate value per share.

“Grant Date” has the meaning set forth in Section 5.1(c).

“Liquidity Event” means a Listing or any merger, reorganization, business
combination, share exchange or acquisition by any Person or related group of
Persons of beneficial ownership of all or substantially all of the Shares in one
or more related transactions, or another similar transaction involving the
Company, pursuant to which the Stockholders receive cash or the securities of
another issuer that are listed on a national securities exchange, as full or
partial consideration for their Shares.

“Listing” means, in the aggregate, the filing of a Form 8-A (or any successor
form) with the Securities and Exchange Commission to register any or all Shares,
or the shares of common stock of any of the Company’s subsidiaries, on a
national securities exchange or a national market system, the approval of the
original listing application related thereto by the applicable exchange and the
commencement of trading in the Shares, or the shares of common stock of any of
the Company’s subsidiaries, on the exchange.  Upon a Listing, the Shares, or the
shares of common stock of the Company’s subsidiaries, shall be deemed “Listed.”
 A Listing shall also be deemed to occur on the effective date of a merger in
which the consideration received by the holders of the Shares is securities of
another issuer that are listed on a national securities exchange or a national
market system; provided, however, that if the merger is effectuated through a
wholly-owned subsidiary of the Company, a Listing will not occur until the
consideration received by the Company shall be distributed to the holders of the
Shares.

2 

 

 

“Non-Employee Director” means a person who is a Director, but who is not also an
employee or officer of the Company or the Business Manager.

“Participant” means an Eligible Person who is granted an Award.

“Person” means any individual, corporation, business trust, estate, trust,
partnership, limited liability company, association, two or more persons having
a joint or common interest or other legal or commercial entity.

“Plan” means this Employee and Director Restricted Share Plan.

“REIT” means a real estate investment trust as defined in Section 856 of the
Code.

“Restricted Period” has the meaning set forth in Section 5.1(e).

“Restricted Shares” means an Award granted under Section 5.2.

“Restricted Share Unit” means an Award granted under Section 5.3.

“Retainer” has the meaning set forth in Section 6.3.

“Section 409A of the Code” means the nonqualified deferred compensation rules
under Section 409A of the Code and any applicable Treasury regulation or other
official guidance promulgated thereunder.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Shares” means the shares of common stock, $.001 par value per share, of the
Company, and “Share” means one of those Shares.

“Stockholders” means the holders of shares of the Company’s common stock, $.001
par value per share, or any other Equity Stock having the right to elect
Directors.

“Termination” means that a Participant has ceased, for any reason and with or
without cause, to be an employee, officer or Director of the Company, an
employee or officer of the Business Manager or employee, officer or director of
any Affiliate of the Company. However, the term “Termination” shall not include
a transfer of a Participant from the Company to the Business Manager or any
Affiliate of the Company or the Business Manager or vice versa, or from any such
Affiliate to another, in each case to another position that would be deemed an
Eligible Person under this Plan, or a leave of absence duly authorized by the
Company unless the Board has provided otherwise.

SECTION 2.                      ELIGIBLE PERSONS

Every Eligible Person shall be eligible to receive Awards hereunder as
determined by the Board in accordance with the terms and conditions of this
Plan. “Eligible Person” means any individual who, at or as of the Grant Date,
is:

(a)              an employee or officer of the Company or any Affiliate of the
Company;

(b)             a Director;

(c)              a director of any Affiliate of the Company; or

3 

 

 

(d)             an employee, officer or director of the Business Manager.

SECTION 3.                      SHARES SUBJECT TO THIS PLAN

The total number of Shares that may be issued pursuant to Awards shall not
exceed 5.0% of the outstanding Shares on a fully diluted basis at any time. The
number of Shares authorized and reserved for issuance under this Plan is subject
to adjustment in accordance with the provisions for adjustment in Section 5.1.
If any Shares awarded under this Plan are forfeited for any reason, the number
of forfeited Shares shall again be available for purposes of granting Awards
under this Plan.

SECTION 4.                      ADMINISTRATION

4.1             Administration. This Plan shall be administered by the Board.
Any determinations made and actions taken by the Board with respect to this Plan
other than with respect to the granting and setting the terms and conditions of
any Awards under this Plan, shall be made by a majority of its members. Other
than for Awards granted to Non-Employee Directors under Section 6, any
determinations made and actions taken by the Board with respect to the granting
and setting the terms and conditions of any Awards under this Plan shall require
the approval of at least seventy-five percent (75%) of its members.

4.2             Board’s Powers. Subject to the express provisions of this Plan,
the Board shall have the authority, in its sole discretion:

(a)              to adopt, amend and rescind administrative and interpretive
rules and regulations relating to this Plan;

(b)             to determine the Eligible Persons to whom, and the time or times
at which, Awards shall be granted;

(c)              to determine the number of Shares that shall be the subject of
each Award;

(d)             to determine the terms and provisions of each Award (which need
not be identical) and, subject to Section 9, any amendments thereto, including
provisions defining or otherwise relating to:

(i)               the extent to which the transferability of Shares issued or
transferred pursuant to any Award is restricted;

(ii)             the effect of Termination on an Award;

(iii)           the effect of approved leaves of absence; and

(iv)            how to construe the respective Award Agreements and this Plan.

(e)              to determine the Fair Market Value of Shares;

(f)              to waive any provision, condition or limitation set forth in an
Award Agreement;

(g)              to delegate its duties under this Plan to such agents as it may
appoint from time to time; and

(h)             to make all other determinations, perform all other acts and
exercise all other powers and authority necessary or advisable for administering
this Plan, including the delegation of those ministerial acts and
responsibilities as the Board deems appropriate.

4 

 

 

The Board, in its sole discretion, may correct any defect, supply any omission
or reconcile any inconsistency in this Plan, in any Award or in any Award
Agreement in the manner and to the extent it deems necessary or desirable to
implement this Plan. The determinations of the Board on the matters referred to
in this Section 4.2 shall be final and conclusive.

4.3             Term of Plan. No Awards shall be granted under this Plan after
10 years from the Effective Date of this Plan.

SECTION 5.                      CERTAIN TERMS AND CONDITIONS OF AWARDS

5.1             All Awards. All Awards shall be subject to the following terms
and conditions:

(a)              Changes in Capital Structure. If the number of outstanding
Shares is increased by means of a stock dividend payable in Shares, a stock
split or other subdivision or a reclassification of Shares, then, from and after
the record date for such dividend, split, subdivision or reclassification, the
number and class of Shares subject to this Plan shall be increased or adjusted,
as applicable, in proportion to such increase in outstanding Shares. If the
number of outstanding Shares is decreased by means of a reverse stock split or
other combination or a reclassification of Shares, then, from and after the
record date for such reverse split, combination or reclassification, the number
and class of Shares subject to this Plan shall be decreased or adjusted, as
applicable, in proportion to such decrease in outstanding Shares.

(b)             Certain Corporate Transactions. In the event of any change in
the capital structure or business of the Company by reason of any
recapitalization, reorganization, merger, consolidation, split-up, subdivision,
combination, exchange of Shares or any similar change affecting the Company’s
capital structure or business, then the aggregate number and kind of Shares
which thereafter may be issued under this Plan shall be appropriately adjusted
consistent with such change in such manner as the Board may deem equitable to
prevent substantial dilution or enlargement of the rights granted to, or
available for, Participants under this Plan, and any such adjustment determined
by the Board in good faith shall be binding and conclusive on the Company and
all Participants and their respective heirs, executors, administrators,
successors and assigns.

(c)              Grant Date. Each Award Agreement shall specify the date of
issuance of the Award (the “Grant Date”).

(d)             Vesting. Each Award shall vest, and any restrictions thereunder
shall lapse, as the case may be, at such times and in such amounts as may be
specified by the Board in the applicable Award Agreement.

(e)              Nonassignability of Rights. Awards shall not be transferable
during the period or periods set by the Board (the “Restricted Period”)
commencing on the Grant Date of such Award, as set forth in the applicable Award
Agreement.

(f)              Termination from the Company, the Business Manager or any
Affiliate of the Company or Termination of the Business Management Agreement.
The Board shall establish, in respect of each Award when granted, the effect of
a Termination or, if applicable, the termination of the Business Management
Agreement, on the rights and benefits thereunder and in so doing may, but need
not, make distinctions based upon the cause of Termination (such as retirement,
death, disability or other factors) or which party effected the Termination.

(g)              Minimum Purchase Price. Notwithstanding any provision of this
Plan to the contrary, if authorized but previously unissued Shares are issued
under this Plan, such Shares shall not be issued for a consideration which is
less than as permitted under Applicable Laws, and in no event shall such
consideration be less than the par value per Share multiplied by the number of
Shares to be issued.

(h)             Other Provisions. Each Award Agreement may contain such other
terms, provisions, legends and conditions not inconsistent with this Plan, as
may be determined by the Board.

5 

 

 

5.2             Restricted Shares. Restricted Shares shall be subject to the
following terms and conditions:

(a)              Grant. The Board may grant one or more Awards of Restricted
Shares to any Participant. Each Award of Restricted Shares shall specify the
number of Shares to be issued to the Participant, the Grant Date and the
restrictions imposed on the Shares including the conditions of release or lapse
of such restrictions. Upon the issuance of Restricted Shares, the Participant
may be required to furnish such additional documentation or other assurances as
the Board may require to enforce the restrictions applicable thereto.

(b)             Restrictions. Except as specifically provided elsewhere in this
Plan or the applicable Award Agreement, Restricted Shares may not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered, either
voluntarily or involuntarily, until the restrictions have lapsed and the rights
to the Shares have vested. The Board may in its sole discretion provide for the
lapse of such restrictions in installments and may accelerate or waive such
restrictions, in whole or in part, based on service, performance or such other
factors or criteria as the Board may determine.

(c)              Rights as a Stockholder. Except as provided in this Section 5
and as otherwise determined by the Board, the Participant shall have, with
respect to Restricted Shares, all of the rights of a holder of Shares including,
without limitation, the right to receive any dividends, the right to vote such
Shares and, subject to and conditioned upon the full vesting of shares of the
Restricted Shares, the right to tender such Shares. The Board may, in its sole
discretion, determine at the time of grant that the payment of dividends or
distributions shall be deferred until, and conditioned upon, the expiration of
the applicable Restricted Period.

(d)             Forfeiture of Restricted Shares. Except to the extent otherwise
provided in the applicable Award Agreement, upon a Participant’s Termination or,
if applicable, the termination of the Business Management Agreement, the
Participant shall automatically forfeit all Restricted Shares still subject to
restriction.

5.3             Restricted Share Units. Restricted Share Units shall be subject
to the following terms and conditions:

(a)              Grant. The Board may grant one or more Awards of Restricted
Share Units to any Participant. Each Award of Restricted Share Units represents
a bookkeeping entry representing a right granted to a Participant under this
Section 5.3 to receive one Share, a cash payment equal to the Fair Market Value
of one Share, or a combination thereof, as determined in the sole discretion of
the Board. The applicable Award Agreement shall specify the number of Awards to
be granted to the Participant, the Grant Date and the restrictions imposed on
the Restricted Share Units including the conditions of release, vesting and/or
the lapse of such restrictions, and terms relating to settlement of Awards.

(b)             Restrictions. Except as specifically provided elsewhere in this
Plan or the applicable Award Agreement, Restricted Share Units may not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered, either
voluntarily or involuntarily, until the restrictions have lapsed and the rights
to the Shares (or cash, as applicable) have vested. Furthermore, a Participant’s
right, if any, to receive cash or Shares upon termination of the Restricted
Period may not be assigned or transferred except by will or by the laws of
descent and distribution. The Board may in its sole discretion provide for the
lapse of such restrictions in installments and may accelerate or waive such
restrictions, in whole or in part, based on service, performance or such other
factors or criteria as the Board may determine.

6 

 

 

(c)              Rights as a Stockholder. Holders of Restricted Share Units
shall have none of the rights of a Stockholder with respect to such Restricted
Share Units, or any Shares underlying any Award of Restricted Share Units.
Holders of Restricted Share Units are not entitled to receive distribution of
rights in respect of such Shares, or to vote such Shares as the record owner
thereof; provided, however, that unless otherwise determined by the Board,
(i) during the Restricted Period, Participants will be credited with dividend
equivalents equal in value to those declared and paid on Shares, on all
Restricted Share Units granted to them, (ii) these dividend equivalents will be
regarded as having been reinvested in Restricted Share Units on the date of the
Share dividend payments based on the then Fair Market Value of the Shares
thereby increasing the number of Restricted Share Units held by a Participant,
and (iii) such dividend equivalents will be paid only to the extent the
underlying Awards vest.

(d)             Forfeiture of Restricted Share Units. Except to the extent
otherwise provided in the applicable Award Agreement, upon a Participant’s
Termination or, if applicable, the termination of the Business Management
Agreement, the Participant shall automatically forfeit all Restricted Share
Units still subject to restriction.

(e)              Payment of Restricted Share Units. The payment of Restricted
Share Units shall be made in Shares, unless otherwise determined by the Board.
The payment of Restricted Share Units shall be made as soon as practicable after
vesting (but in any event within two-and-one-half (2.5) months following the
calendar year in which vesting occurs), except as otherwise provided in the
applicable Award Agreement and unless payment is deferred pursuant to a timely
election permitted by the Board in compliance with Code Section 409A.

SECTION 6.                      DIRECTOR SHARES

6.1             Automatic Grant. Without further action of the Board and except
as otherwise determined by election of the Board and/or a Non-Employee Director
in accordance with a non-qualified deferred compensation program that complies
with Code Section 409A, each Non-Employee Director shall receive an Award of
Restricted Shares effective on the date of each annual Stockholders’ meeting, or
in July of each year if no such meeting is held, in respect of a number of
Shares having a Fair Market Value as of the Grant Date equal to Ten Thousand
Dollars ($10,000); provided, however, that if the Board and/or a Non-Employee
Director makes a timely deferral election under a non-qualified deferred
compensation program that complies with Code Section 409A, then in lieu of
Restricted Shares, the automatic grant may be in the form of Restricted Share
Units. Notwithstanding Section 5.1(c), each such date of receipt of Restricted
Shares or Restricted Share Units will be the Grant Date of such Award.

6.2             Vesting. Notwithstanding the provisions of Section 5.1(d),
automatic grants of Restricted Shares (or Restricted Share Units, in accordance
with a permitted deferral of the automatic grant) to Non-Employee Directors
pursuant to Section 6.1 shall vest over a three-year period following the Grant
Date in increments of 33-1/3% per annum. Notwithstanding the foregoing, 100% of
any then unvested Restricted Shares (or Restricted Share Units, if applicable)
issued to Non-Employee Directors pursuant to Section 6.1 shall become fully
vested upon the Company’s consummation of a Liquidity Event.

6.3             Election. The Company shall pay to each individual who is a
Non-Employee Director an annual fee in the amount set from time to time by the
Board (the “Retainer”). Each Non-Employee Director shall be entitled to receive
his or her Retainer exclusively in cash, exclusively in unrestricted Shares
(“Director Shares”) or any portion in cash and Director Shares, or on such other
terms and conditions as may be authorized by the Company and permitted, without
penalty, under Code Section 409A. Each Non-Employee Director shall be given the
opportunity, during the month in which the Non-Employee Director first becomes a
Non-Employee Director, and during each December thereafter, to elect among these
choices for the balance of the calendar year (in the case of the election made
during the month the Non-Employee Director first becomes a Non-Employee
Director) and for the ensuing calendar year (in the case of a subsequent
election made during any December). If the Non-Employee Director chooses to
receive at least some of his or her Retainer in Director Shares, the election
shall also indicate the percentage of the Retainer to be paid in Director
Shares. If a Non-Employee Director makes no election during his or her first
opportunity to make an election, the Non-Employee Director shall be assumed to
have elected to receive his or her entire Retainer in cash.

7 

 

 

6.4             Issuance. The Company shall make the first issuance of Director
Shares to electing Directors on the first business day following the last day of
the full calendar quarter following such election. Subsequent issuances of
Director Shares shall be made on the first business day of each subsequent
calendar quarter and shall be made to all persons who are Non-Employee Directors
on that day, except for any Non-Employee Director whose Retainer is to be paid
entirely in cash. The number of Shares issuable to those Non-Employee Directors
on the relevant date indicated above shall equal:

(% x R/4)/P, where:

% = the percentage of the Non-Employee Director’s Retainer that the Non-Employee
Director elected or is deemed to have elected to receive in the form of Director
Shares, expressed as a decimal;

R = the Non-Employee Director’s Retainer for the year during which the issuance
occurs; and

P = the Fair Market Value.

SECTION 7.                      SECURITIES LAWS

Nothing in this Plan or in any Award or Award Agreement shall require the
Company to issue any Shares with respect to any Award if, in the opinion of
counsel for the Company, that issuance could constitute a violation of any
Applicable Laws. As a condition to the grant of any Award, the Company may
require the Participant (or, in the event of the Participant’s death, the
Participant’s legal representatives, heirs, legatees or distributees) to provide
written representations concerning the Participant’s (or such other person’s)
intentions with regard to the retention or disposition of the Shares covered by
the Award and written covenants as to the manner of disposal of such Shares as
may be necessary or useful to ensure that the grant or disposition thereof will
not violate the Securities Act, any other law or any rule of any applicable
securities exchange or securities association then in effect. The Company shall
not be required to register any Shares under the Securities Act or register or
qualify any Shares under any state or other securities laws.

SECTION 8.                      EMPLOYMENT OR OTHER RELATIONSHIP

Nothing in this Plan or any Award shall in any way interfere with or limit the
right of the Company, the Business Manager or any Affiliate of the Company to
terminate any Participant’s employment or status as an officer, director or
employee at any time, as applicable, or confer upon any Participant any right to
continue in the service of, the Company, the Business Manager or any Affiliate
of the Company. Nothing in this Plan shall interfere with the Company’s ability
to terminate the Business Management Agreement in accordance with its terms.

8 

 

 

SECTION 9.                      AMENDMENT, SUSPENSION AND TERMINATION OF THIS
PLAN

The Board may at any time amend, suspend or discontinue this Plan, provided that
such amendment, suspension or discontinuance meets the requirements of
Applicable Laws, including without limitation, any applicable requirements for
stockholder approval. Notwithstanding the above, an amendment, suspension or
discontinuation shall not be made if it would substantially impair the rights of
any Participant under any Award previously granted, without the Participant’s
consent, except to conform this Plan and Awards granted to the requirements of
Applicable Laws. The provisions of this Plan relating to Awards for Non-Employee
Directors may not be amended more than once each six months. The Board may amend
the terms of any Award theretofore granted, prospectively or retroactively, but,
subject to Sections 5.1(a) and 5.1(b) or as otherwise specifically provided
herein, no such amendment or other action by the Board shall substantially
impair the rights of any Participant without the Participant’s consent.
Notwithstanding any provision of the Plan to the contrary, if the Board
determines that any Award may be subject to Section 409A of the Code, the Board
may adopt such amendment to the Plan and the applicable Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions that the Board determines
are necessary or appropriate, without the consent of the Participant, to (a)
exempt the Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (b) comply with
the requirements of Section 409A of the Code.

SECTION 10.                   LIABILITY AND INDEMNIFICATION OF THE BOARD

No person constituting, or member of the group constituting, the Board shall be
liable for any act or omission on such person’s part, including but not limited
to the exercise of any power or discretion given to such member under this Plan,
except for those acts or omissions resulting from such member’s gross negligence
or willful misconduct. The Company shall indemnify each present and future
person constituting, or member of the group constituting, the Board against, and
each person or member of the group constituting the Board shall be entitled
without further act on his or her part to indemnity from the Company for, all
expenses (including the amount of judgments and the amount of approved
settlements made with a view to the curtailment of costs of litigation)
reasonably incurred by such person in connection with or arising out of any
action, suit or proceeding to the fullest extent permitted by law and by the
Charter and Bylaws of the Company.

SECTION 11.                   SEVERABILITY

If any provision of this Plan is held to be illegal or invalid for any reason,
that illegality or invalidity shall not affect the remaining portions of this
Plan, but such provision shall be fully severable and this Plan shall be
construed and enforced as if the illegal or invalid provision had never been
included in this Plan. Such an illegal or invalid provision shall be replaced by
a revised provision that most nearly comports to the substance of the illegal or
invalid provision. If any of the terms or provisions of this Plan or any Award
Agreement conflict with the requirements of Applicable Laws, those conflicting
terms or provisions shall be deemed inoperative to the extent they conflict with
Applicable Law.

SECTION 12.                   SECTION 409A OF THE CODE

Awards granted under the Plan are intended to be exempt from Section 409A of the
Code. To the extent that the Plan or an Award is not exempt from the
requirements of Section 409A of the Code, the Plan and such Award is intended to
comply with the requirements of Section 409A of the Code and, in each case, the
Plan and Awards shall be limited, construed and interpreted in accordance with
such intent. Notwithstanding the foregoing, in no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on a Participant by Section 409A of the Code or any damages for failing
to comply with Section 409A of the Code.

9 

 

 

SECTION 13.                   WITHHOLDING

The Company shall have the right to deduct from any payment to be made to a
Participant, or to otherwise require, prior to the issuance or delivery of any
Shares or the payment of any cash hereunder, payment by the Participant of, any
federal, state or local taxes required by law to be withheld. In addition, on
the occurrence of any event with respect to an Award that requires the Company
to withhold taxes, the Participant shall make arrangements satisfactory to the
Company whereby such taxes may be paid. The Board may permit any such statutory
withholding obligation with regard to any Participant to be satisfied by
reducing the number of Shares otherwise deliverable or by delivering Shares
already owned.

SECTION 14.                   GOVERNING LAW

This Plan shall be governed and construed in accordance with the laws of the
State of Maryland (regardless of the law that might otherwise govern under
applicable principles of conflict of laws).

SECTION 15.                   EFFECTIVE DATE AND PROCEDURAL HISTORY

This Plan was adopted by the Board on March 21, 2016 (the “Effective Date”), and
was subsequently approved by the holders of the Company’s voting shares of
common stock on June 16, 2016.

 

 

10

